Citation Nr: 1210825	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  09-07 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date prior to August 21, 2007, for the grant of service connection for posttraumatic stress disorder (PTSD), to include as due to clear and unmistakable error in a February 8, 2005 rating decision.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to April 1972.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In July 2010, the Veteran testified at a Travel Board hearing before an Acting Veteran's Law Judge (AVLJ), sitting at the RO in St. Paul, Minnesota.  A transcript of the hearing is associated with the claims file.  The Board notes that the hearing was conducted by an AVLJ that is no longer at the Board.  The Veteran was notified and afforded the opportunity to have a new hearing, however in a February 2012 letter the Veteran declined a new hearing.  


FINDINGS OF FACT

1.  In a final decision dated February 8, 2005, the RO denied service connection for PTSD.

2.  The Veteran filed a claim to reopen the previously denied claim for service connection for PTSD on August 21, 2007.

3.  The February 8, 2005,  rating decision was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.


CONCLUSION OF LAW

1.  The February 2005 rating decision is final.  38 U.S.C. § 4005(c) (2004) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (2004) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011)].

2.  The criteria for an effective date prior to August 21, 2007 for the grant of service connection for PTSD have not been met, and the February 2005 rating decision that denied service connection for PTSD was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2009); 38 C.F.R. §§ 3.105, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Nevertheless, the Board notes that such notice is unnecessary in this case because the Veteran is challenging the effective date for grant of service connection for PTSD in an October 2008 rating decision.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

Moreover, with respect to the claim of CUE in the February 2005 rating decision, the Board notes that notice and assistance requirements are not applicable to requests for revision of a final decision based on CUE because the matter involves an inquiry based upon the evidence of record at the time of the decision rather than the development of new evidence.  Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not have "a duty to develop" a CUE case because "there is nothing further that could be developed"); see also Livesay v. Principi, 14 Vet. App. 324, 326 (2001).  In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them a statement of the case (SOC) and supplemental statements of the case (SSOC), which informed them of the laws and regulations relevant to the Veteran's claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

Analysis

In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

VA regulations also provide that the terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2011).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  A claim by a Veteran for compensation may be considered to be a claim for pension; and a claim by a Veteran for pension may be considered to be a claim for compensation.  The greater benefit will be awarded, unless the claimant specifically elects the lesser benefit.  38 C.F.R. § 3.151(a) (2011).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such a claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If the application form is received within one year from the date it was sent to the claimant, the form will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2011).

A "pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated."  38 C.F.R. § 3.160(c) (2011).  The Court has held that, normally, once a Veteran files a claim, it remains open and pending until final action is taken by the RO. Hanson v. Brown, 9 Vet. App. 29, 31, (1996).

The Court has also held that a claimant's identification of the benefit sought does not require any technical precision. Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (quoting Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007), which found that "[i]t is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability, .... [and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")

The United States Court of Appeals for the Federal Circuit (Federal Circuit) in MacPhee v. Nicholson, 459 F.3d 1323, 1325 (Fed.Cir.2006), held that 'Section 3.155(a) is directed to an original informal claim and requires the informal claim "identify the benefit sought" and "indicat[e] an intent to apply for one or more benefits."  The Federal Circuit, however, has also held that "[w]here the Veteran files more than one claim with the RO at the same time, and the RO's decision acts (favorably or unfavorably) on one of the claims but fails to specifically address the other claim, the second claim is deemed denied."  Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006).

The Court has held that before VA can adjudicate an original claim for benefits the claimant must submit a written document identifying the benefit and expressing some intent to seek it and that the Board is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).  The Court has also held that "[t]he mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  The failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error. See Lalonde v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).

A previous RO determination that is final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior decision will be reversed or amended as if the corrected decision had been made on the date of the reversed decision. See 38 C.F.R. § 3.105(a) (2011).  The essence of a claim of CUE is that it is a collateral attack on an otherwise final rating decision by a VA Regional Office.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity which attaches to that final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  See Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

A claim of CUE must show that:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en banc).  The Federal Circuit has held that a breach of a duty to assist cannot constitute CUE and that even a "grave procedural error" does not render a decision of VA non- final.  Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2002).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that August 21, 2007, is the correct date for the grant of service connection for PTSD.  While the appellant has alleged that he is entitled to an earlier effective date, there is no basis under the governing legal criteria to establish that an earlier effective date is warranted.

The Veteran presented a claim for service connection for PTSD in a VA Form 21-526, Veteran's Application for Compensation or Pension, which was received on July 12, 2004.  The RO sent a letter to the Veteran requesting treatment reports from private physicians who treated the Veteran and information regarding any VA medical center (VAMC) treatment the Veteran had received, including any Vet Center treatment.  A PTSD questionnaire was included with the letter requesting information regarding any in-service stressors.  The RO also requested the Veteran's personnel file.  

A rating decision dated in February 2005 denied the claim for service connection for PTSD.  The Board notes that the RO reviewed the Veteran's service treatment records dating from June 1971 to April 1972, VA treatment records from the Loma Linda VAMC dating from June 2004 to February 2005, personnel records and private treatment reports dating from September 1998 to January 2003.  The RO denied the Veteran's claim for PTSD because while there was a November 2004 VA treatment record that noted PTSD in a list of the Veteran's chronic illnesses, there was no evidence that any diagnosed PTSD was related to a military stressor.  The Veteran did not respond to the RO's request for stressor information.  Additionally there was no evidence of treatment for PTSD in service, and no evidence that the Veteran was awarded any combat medals.  As such, the RO denied service connection for PTSD.  

The Veteran was notified of the February 2005 rating decision and of his appellate rights by correspondence sent to him at his address of record.  Indeed, a letter dated February 16, 2005 was sent to the Veteran with a copy of the rating decision and specifically stated, "If you do not agree with our decision, you should write and tell us why.  You have one year from the date of this letter to appeal the decision." However, the Veteran did not file a notice of disagreement with the decision within the one-year time period.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Therefore, the Board finds that the February 2005 rating decision denying entitlement to service connection for PTSD is final.

The Veteran later filed an informal claim for service connection for PTSD in a letter from his service representative, which was received on August 21, 2007.  An October 2008 rating decision subsequently granted the Veteran's claim for PTSD with a 100 percent disability rating, effective from August 21, 2007.  The Veteran appealed that decision with regard to the effective date stating that he was entitled to the effective date of July 12, 2004, the date of his previous claim for entitlement to service connection for PTSD.  The Veteran then claimed CUE in the previous February 2005 rating decision.  

The fact that the Veteran was previously denied entitlement to service connection does not entitle him to an earlier effective date with regard to his present claims.  Previous determinations are final and binding in the absence of clear and unmistakable error (CUE).

In statements and personal hearing testimony in support of his claims for earlier effective dates for his PTSD, the Veteran has asserted that a February 2005 rating decision was clearly erroneous.  The Board notes the November 2008 statement from the Veteran's former representative the notes that VA outpatient treatment records were received prior to February 2006 from the West Los Angeles VAMC and Loma Linda VAMC which note psychological treatment for depression and anxiety as well as intrusive thoughts and nightmares that are related to the Veteran's military trauma.  The representative notes that these records were sent within a year of the February 2005 rating decision and directly refer to psychological conditions including PTSD and the RO failed to readjudicate the issue.  The Board notes that the records obtained do not provide a link between any PTSD diagnosis and the Veteran's active duty service, to include any in-service stressors.  Indeed, one March 2005 VA treatment record ruled out a diagnosis for PTSD. Nor did the records address the other element of the Veteran's claim, namely that of a event, injury or disease in service.  Rather, the evidence merely recounted that the Veteran was continuing to seek treatment for psychiatric complaints.  The Board finds that those records were not new and material evidence, and that, in consequence, the RO need not have considered them.  See 38 C.F.R. § 3.156(b) (2011).

In a January 2010 statement from the Veteran and his representative at the time, it is argued that the RO received two packets of military personnel records during the course of the appeal, after the initial February 2005 rating decision which is reason enough for the previously denied claim to be reconsidered.  The military personnel records noted that the Veteran received treatment (3 days hospitalization) in service and was discharged for reasons of being mentally unstable by his command.  As such the military personnel records were relevant to the Veteran's claim for PTSD.  The Board notes that the Veteran's personnel records were indeed received during the course of the prior appeal and the February 2005 rating decision notes that these records were considered in the determination.  The Board has examined the records that were on file at the time of the February 2005 rating action, and finds that they were the same as those the Veteran has recently submitted copies of in connection with the current claim.  In other words, the evidence received since the February 2005 rating decision does not include service department records which were previously not on file.  Consequently, an earlier effective date pursuant to 38 C.F.R. § 3.156(c) is not for application.

The Board notes that the record contained VA treatment records from January and February 2006 that note the Veteran's interest in learning about how thoughts, feelings, and behaviors affect depression.  There was a January 2006 social work psychological risk assessment of record which determined that the Veteran required intervention related to high risk areas in coping with medical problems, ability to sleep through the night, and daily functioning.  It was noted the Veteran was depressed.  These records appeared to have been added in the file in March 2006, after the appeal period had ended and the February 2005 rating decision became final and regardless do not address the issue of whether the Veteran had PTSD that was related to an in-service stressor.  

The Veteran's statements and testimony essentially assert that VA breached its duty to assist with respect to his claim for service connection for PTSD.  As previously discussed, the RO did request and review the Veteran's service treatment records, personnel records,  VA treatment records and private treatment records. 

Indeed, the Board observes that allegations that VA failed in its duty to assist are, as a matter of law, insufficient to form a basis for a claim of clear and unmistakable error. See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  CUE is an attack on a prior judgment that asserts an incorrect application of law or fact, and an incomplete record, factually correct in all other respects, is not CUE.  Id.  

With respect to the Veteran's contention that reasonable doubt should have been applied, such an argument amounts to mere disagreement with how the RO weighed the evidence.  As previously indicated, disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that the RO committed error.  See Luallen, 8 Vet. App. at 92.

Based on the foregoing, the Board finds that the Veteran's contentions do not constitute a valid claim of CUE in the February 2005 rating decision.  The Veteran's arguments amount to no more than a disagreement with how the evidence of record in February 2005 was weighed.  See Russell.  The record does not show that an error in fact or law was made in February 2005, such that a manifestly different decision would have resulted if the error was not made.  The Court has held that CUE claims that are denied based on the absence of legal merit or lack of entitlement under the law should be dismissed without prejudice.  See Simmons v. Principi, 17 Vet. App. 104 (2003); see also Canady v. Nicholson, 20 Vet. App. 393, (2006).  Accordingly, the issue of whether CUE exists in the February 2005 rating decision is dismissed.

Having found that there is no valid claim of CUE regarding the February 2005 rating decision, the Board has also considered whether the Veteran is entitled to an earlier effective date based on the date of his claim and when entitlement to service connection for PTSD arose.

The final February 2005 rating decision denied the July 12, 2004 claim for service connection PTSD.  Following the issuance of the February 2005 rating decision, the Veteran first presented his claim for service connection for PTSD in the informal claim received on August 21, 2007.

The Board has reviewed the record to determine whether any communication to VA made by or on behalf of the Veteran prior to August 21, 2007, could be construed as a claim for service connection for PTSD.  See Servello, supra; see also EF v. Derwinski, 1 Vet. App. 324, 326 (1991) [noting that VA must liberally construe all documents filed by a claimant in order to determine, or even to infer, what claims have been filed].  However, the record does not contain any statement dated earlier than August 21, 2007, indicating an intent to file a claim.  The Board notes that the Veteran submitted a claim for nonservice connected (NSC) pension in September 2005, which noted the February 2005 rating decision.  The Veteran's request for NSC pension included VA outpatient treatment records from the Los Angeles VAMC and a letter from the Veteran's medical attending which did not pertain to PTSD.  Subsequent VAMC records obtained in relation to the NSC pension claim also fail to establish that the Veteran had PTSD that was related to an in-service stressor.  Moreover as the Veteran noted the February 2005 rating decision in his September 2005 claim for NSC pension, but failed to indicate that he objected to the decision or intended to provide further evidence, the Board finds that the Veteran did not demonstrate an intent to raise an informal claim for service connection for PTSD prior to August 21, 2007.

Moreover, in the one year period following the decision, while additional evidence was received in connection with a claim for non-service-connected pension benefits, it did not contain new information as to any in-service PTSD stressor and thus would not require the RO to review the decision.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim.)

The Board finds that the February 2005 rating decision denying service connection for PTSD became final and that the Veteran's statements and medical evidence following the issuance of that decision did not demonstrate an intent to raise an informal claim for service connection for PTSD prior to August 21, 2007.  The effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Accordingly, the Board concludes that the Veteran is not entitled to an earlier effective date prior to August 21, 2007, for the grant of service connection for PTSD.

The Board lastly notes that the provisions of VAOPGCPREC 26-97 do not suffice to establish an earlier effective date.  In that opinion, VA's Office of General Counsel determined that the addition of PTSD to VA's Rating Schedule on April 11, 1980, constituted a liberalizing VA issue, such that the provisions of 38 C.F.R. § 3.114 are potentially applicable.  The Board points out that although the Veteran presented to VA on one occasion in January 1975 with anxiety and symptoms suggesting either paranoid schizophrenia or manipulative behavior, the Veteran was not diagnosed with PTSD until decades after service.  The record shows he was not unfamiliar with seeking treatment through VA, and the Board therefore finds that the absence of any diagnosis of PTSD until more than ten years after the addition of PTSD to the Rating Schedule shows he did not have the disorder in April 1980 or continuously since that time.  

The Board has considered the Veteran's assertions in support of his claim; however, there is no basis upon which to award an earlier effective date for his claim of PTSD.  The Board is bound in its decisions by the statutes enacted by the Congress of the United States and VA regulations issued to implement those laws.  See 38 U.S.C.A. § 7104(c). See generally Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) (the Board must apply 'the law as it exists . . .').  


ORDER

An effective date prior to August 21, 2007 for the grant of service connection for PTSD, to include as due to CUE in a February 2005 rating decision, is denied.





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


